Case 2:18-cv-02152-SJO-MRW Document 36 Filed 08/25/20 Page1of1 Page ID #:260

So wa HN Dn &- WY YO

Oo ANY Dn & WwW NO KF CO Oo WBA Dn ne ff} W NYO KF OC

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

Michael Lopez,
— Case: 2:18-cv-02152-SJO-MRW
Plaintiff, — ;
Judgment Re: Plaintiff's Motion
V. for Attorney’s Fees
Eugenia O. Getz, et al,
Defendants.

 

 

Following the Court’s ruling on January 10, 2020, the Court
grants JUDGMENT in favor of plaintiff Michael Lopez and against
defendants Eugenia O Getz, Jose Luis Getz and La Poblana
Meat Market in the amount of $17,226.00 in attorneys’ fees and $830.00 in
costs —totaling $18,056.00.

Dated: 8/25/2020 ke 4 &
“en. Chip ©. ~“ierrez
Chief U.S. District Judge

 

 

 

JUDGMENT 2:18-cv-02152-SJO-MRW
